Campbell, as furnisher of supplies, and Reed, as lessor, had no contract with Martin Andrepont. If they had, he would have been made a party defendant. The waiver or renunciation of the privilege which exists by effect of the law, in favor of a farm laborer on the crop for the protection of his wages, should not be presumed; it must, if it is claimed to have been done, be proved by a preponderance of the evidence on the subject. If the district judge had stated, as grounds for his judgment, that he accepted and believed the testimony of Reed and Campbell, and disbelieved that of Albert Andrepont and Martin Andrepont, his son, I should not question his finding in that respect. But I do not see that he has decided the case on a question of veracity; it seems to me to be *Page 187 
rather based on the ground that the owner of the land and the furnisher of supplies should be preferred on the ground that Martin Andrepont had waived or renounced his privilege. The lower court does not find and the evidence does not show that the question of laborer's wages and the privilege which exists in favor of a farm laborer was ever discussed or mentioned at any time. Messrs. Campbell and Reed do not directly say that Martin Andrepont ever directly agreed to relinquish his privilege on the crop. They speak of things that Martin Andrepont did or said in a general way, usually as "they," meaning the father and son, but which allows too much latitude for certainty on the part of an interested witness. It is not likely that Campbell and Reed nor the Andreponts ever thought of the privilege of a farm laborer as existing on the crop in favor of Martin Andrepont until they were advised by counsel on the subject. The Civil Code, art. 1992, provides: "There are also rights which are merely personal, that can not be made liable to the payment of debts, and therefore no contract respecting them comes within the provision of this section; these are * * *, to money due * * *, or wages, or recompense for personal services."
There also exists the exemption provided for by Code Prac. art. 644 (Amended Act No. 184 of 1918). I do not see that Act No. 115
of 1928 has any bearing on the present controversy. To my mind the evidence does not justify holding that Martin Andrepont knowingly, intentionally, or otherwise waived or renounced in favor of Reed and Campbell the privilege which existed in his favor on the crop which as a laborer he had helped to make.
I think there should be judgment in favor of Martin Andrepont as prayed for and I therefore respectfully dissent.